Citation Nr: 0705227	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-27 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for a duodenal ulcer, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from February 1953 until 
December 1954.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

The Board notes that the veteran indicated, on a VA Form 21-
4138 received in January 2006, that the December 2005 rating 
decision, which granted a 20 percent evaluation for his 
service-connected bilateral hearing loss, satisfied his 
appeal regarding that issue.  As such, this issue is not for 
consideration in this decision.  However, the other issue on 
appeal continues as is reflected on the title page.


FINDING OF FACT

The veteran's service-connected duodenal ulcer is manifested 
primarily by epigastic pain and nausea reflecting continuous 
moderate manifestations, but is not shown to be manifested by 
either weight loss or anemia resulting in impaired health, or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
duodenal ulcer have not been met.  38 U.S.C.A. § 1155 (West 
2002);  38 C.F.R. § 4.114, Diagnostic Code 7305 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

In the present case, VA satisfied its duty to notify by means 
of April 2003, July 2004, and December 2005 letters from the 
agency of original jurisdiction (AOJ) to the veteran.  The 
letters informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was requested to submit any 
relevant evidence in his possession to VA.  A March 2006 
communication also informed the veteran as to the law 
pertaining to disability rating and effective date as the 
Court required in Dingess/Hartman. 

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
veteran after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's medical records and reports of post-service 
private and VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 
7305, a 20 percent evaluation is warranted for moderate 
symptoms with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations.  A 40 percent disability 
evaluation is assigned for moderately severe symptoms of 
impairment manifested by weight loss and anemia; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times per year.  For a 60 
percent evaluation to be assigned, the evidence must show 
severe duodenal ulcer, only partially relieved by standard 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.

Analysis
 
For historical purposes, it is noted that in a December 1956 
RO decision, service connection was established for a 
duodenal ulcer based on the review of an August 1955 X-ray 
report that revealed an active duodenal ulcer, and a December 
1956 VA examination report that confirmed the diagnosis.  A 
10 percent evaluation was assigned effective in May 1956.  In 
September 2000, the RO increased the evaluation assigned for 
this disability to 20 percent disabling, effective in August 
1999.

In a statement received in March 2003, the veteran asserts 
that an increased evaluation is warranted for his service-
connected duodenal ulcer.  The veteran's claim for increased 
compensation was received by VA in March 2003.  As such, the 
rating period on appeal is from March 2002, one year prior to 
the date of receipt of the increased rating claim.  38 C.F.R.  
§ 3.400(o)(2) (2006). 

The veteran has had two VA examinations during the rating 
period on appeal.  Upon VA examination in May 2003, the 
veteran reported symptoms of abdominal pain, epigastric in 
location and associated with nausea and vomiting.  The 
veteran complained of feeling sick with a burning 
retrosternal pain and stomachache upon eating greasy or spicy 
food.  The veteran reported he gets nausea or vomiting every 
once in a while.  He denied diarrhea or constipation.  
Physical examination of the abdomen found it to be nontender 
and nondisteneded.  He had good bowel sounds and no 
hepatosplenomegaly and no ascites.  The VA examiner's 
impression was peptic ulcer disease and gastroesophageal 
reflux disease.   

During the veteran's July 2006 VA examination, the veteran 
reported having epigastric pain and nausea after meals with 
associated heartburn.  He also reported having diarrhea, four 
bowel movements per day, and rarely having fecal accidents.  
He complained of gaining weight.  The VA examiner noted that 
his abdomen was nondisteneded and bowel sounds were present.  
There was no rebound, guarding, or rigidity.  The examiner 
noted the presence of epigastric tenderness, but stated that 
the abdomen was soft.  It was noted that the veteran had a 
history of duodenal ulcer back in 1956, which has healed, as 
evidenced by normal findings of two recent endoscopies.  The 
VA examiner noted that the veteran's symptoms of heartburn 
and epigastric pain may be due to gastroesophageal reflux 
disease.  

A review of records from the Terre Haute Regional Hospital 
reveals that the veteran has continually sought treatment for 
epigastric abdominal pain and nausea.  In April 2004, the 
veteran had a small gastric polyp removed.  More recently, an 
esophagogastroduodenoscopy performed in October 2005 revealed 
a small hiatal hernia.  The Board notes that to the extent 
that the veteran's digestive symptoms found in the rating 
criteria used for rating duodenal ulcers or hiatal hernia are 
not distinguished by examiners, the Board will generally 
treat them as part of the service-connected duodenal ulcer.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Based on the foregoing evidence, the Board finds that the 
manifestations of the disability at issue more nearly 
approximate the criteria for the current 20 percent 
disability rating.  The Board notes that an evaluation 
greater than 20 percent is not warranted at this time as the 
veteran's duodenal ulcer disease has not been shown by 
competent clinical evidence to be manifested by anemia and 
weight loss indicative of impairment of health.  Rather, the 
veteran has complained of gaining weight.  Further, there has 
been no demonstration of recurrent incapacitating episodes. 

The Board also notes that a higher rating under alternate 
diagnostic codes related to the digestive system are not for 
consideration.  Pertinent regulations provide that there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain co-existing 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 
4.113 (2006). 

In conclusion, the veteran's disability picture is most 
nearly approximated by a 20 percent rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
duodenal ulcer is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


